Citation Nr: 0033537	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO). 


REMAND

The veteran is seeking service connection for a psychiatric 
disorder.  In this case, the RO has characterized the issue 
on appeal as whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  In the January 1999 
rating decision, the RO denied the veteran's application to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  That decision was made on the basis 
that no new and material evidence had been presented since a 
December 1982 final rating decision denying service 
connection for a psychiatric disorder.  The January 1999 
rating decision determined that the December 1982 rating 
decision was final because the veteran had been informed of 
the December 1982 rating decision in a January 1983 letter, 
but had not appealed the decision, which therefore became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999).  

In order to perfect an appeal, an appellant must file a 
Notice of Disagreement (NOD) with a determination by the 
agency of original jurisdiction within one year from the date 
that the agency mails notice of its determination to him or 
her.  38 C.F.R. § 20.302 (1999).  A notice of disagreement is 
defined as a written communication from a claimant expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
While special wording is not required, a NOD must be in terms 
which can reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.200, 20.201 (1999).

If a decision by the agency of original jurisdiction is not 
appealed within one year from the date of notification of 
that decision, that determination will become final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.304, 20.1103 (1999).  If a claimant later wishes 
to reopen his claim, it is required that new and material 
evidence be presented which provides a basis for reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

On review of the record, the Board finds that the veteran did 
file a timely NOD with the RO with respect to the December 
1982 rating decision denial of his claim of entitlement to 
service connection for a psychiatric disorder.  In written 
communication contained in a VA Form 21-6897, Statement of 
Income and Net Worth - Disability, received in March 1983, 
the veteran stated that he wished to make it very clear that 
his nervous condition most definitely was service connected.  
He further stated that "this matter of non-relatedness to 
military is an insult!  I would like this corrected 
immediately!  Or respond with a hearing appointment..."  The 
veteran concluded by stating the "[T]he fact that my case is 
being handled in a non-related sense to service is 
unacceptable.  This will be met: service responsibility!"

The Board finds that the above-cited statement by the 
veteran, appearing in the March 1983 VA Form 21-6897, may be 
reasonably construed as a Notice of Disagreement with the 
RO's December 1982 rating decision, as it expresses both 
dissatisfaction with the RO's determination and a desire to 
contest the result.  See 38 C.F.R. § 20.201.  Furthermore, 
because this writing was received in March 1983, within one 
year from the date that the RO mailed notice of its rating 
decision, the Board finds that the veteran's NOD was timely.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Having found that a timely NOD was submitted as to the 
December 1996 rating decision, the Board further finds that 
the issue on appeal is more appropriately characterized as an 
original claim of entitlement to service connection for a 
psychiatric disorder, rather than as an attempt to reopen a 
previously denied claim.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
of Appeals for Veterans Claims held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, in order 
to avoid potential prejudice to the veteran, the Board 
believes that a remand of this case is appropriate so the 
veteran's claim can be fully adjudicated and developed as an 
original claim for service connection, rather than as an 
attempt to reopen a previously denied claim.

In the above cited writing contained in the March 1983 VA 
Form 21-6897, the veteran requested a personal hearing.  A 
hearing was not scheduled, nor does it appear from the record 
that the veteran withdrew the aforementioned request.  In 
order to ensure full compliance with due process 
requirements, appropriate action is necessary to clarify 
whether the veteran still desires a hearing, and if so, the 
RO must schedule the veteran for the requested hearing. 
 
The Board is of the opinion that further evidentiary 
development is also needed.  The VA has a duty to assist the 
veteran in the development of facts pertinent to his claim 
for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

A review of the record shows that the veteran has indicated 
that during service there was aggravation of a pre-existing 
psychiatric disorder.  Service medical records reveal that 
during his September 1968 enlistment examination, the veteran 
reported that he had been rejected for military service 
previously in August 1968 because a mental test was failed.  
During his appeal, the veteran has also provided statements 
that during service there was aggravation of an existing 
psychiatric disorder.  The Board is of the opinion that the 
RO should seek to obtain any existing pre-service medical 
records related to pertinent treatment or examination, as 
well as specifically related to the noted mental test 
referred to by the veteran during his enlistment examination.    

A review of the service medical records indicates that the 
veteran was treated in March 1969 after taking twelve Anacin 
tablets.  That report noted that the veteran had already been 
seen by the neuropsychiatric clinic, chaplain, and executive 
officer.  The March 1969 treatment report also indicated that 
the veteran was to return for an appointment at the 
neuropsychiatric clinic on the following day after the 
present visit.  Service medical records show no records, 
however, of any other pertinent treatment, including at the 
neuropsychiatric clinic.  

During the course of the veteran's present appeal, he has 
indicated in correspondence that he received inservice 
psychiatric treatment at Pearl Harbor and treatment aboard 
the USS COCHRANE (DDG-21).  However, no such treatment is of 
record; and an August 1999 report by the National Personnel 
Records Center indicated that a search for any related 
service medical records at a mental health clinic in Pearl 
Harbor had been unsuccessful.  

The Board is of the opinion that a further search is 
necessary for pertinent service medical records of treatment 
referred to by the veteran.  Moreover, the United States 
Court of Appeals for the Federal Circuit (Fed. Cir.) has held 
that, where a veteran has specifically requested that his 
service medical records (SMR's) be obtained (as here), a 
single request for pertinent SMR's does not fulfill the duty 
to assist, where those records were not obtained by the RO.  
See Hayre v. West, 188 F.3d 1327, 1332 (1999).  Citing the VA 
Adjudication Procedure Manual M21-1, Part VI, § 6.04(1), the 
Fed. Cir. held that, if SMR's cannot be obtained, the RO must 
send a letter to the appropriate service department setting 
forth in detail the information or further evidence needed.  
Id.  A review of the claims file reveals no such letter.

The Board notes that during the veteran's October 1982 VA 
examination, he reported that after service, he had first 
received treatment beginning in 1976, from Dr. Banzhaf, and 
had been hospitalized at the Rochester Psychiatric Center 
three or four times, and at the Genesee Mental Health Center 
six or seven times, most recently in June 1982.  In a July 
1982 statement, Donald Banzhaf, M.D., noted that he had 
treated the veteran since January 1976.  That statement 
summarized treatment of the veteran from January 1976 to July 
1982, including by the Rochester Psychiatric Center and 
Genesee Mental Health Center.   

A review of the record, however, shows that the claims file 
does not contain any private medical records prior to 
December 1987.  The Board believes that any other pertinent 
medical records after service, not already obtained and 
related to treatment or examination as indicated by the 
veteran and as summarized by Dr. Banzhaf in his July 1982 
statement, would be beneficial.  Of particular interest would 
be any contemporaneous treatment records from January 1976 to 
July 1982, including from Dr. Banzhaf, and the Rochester 
Psychiatric Center and Genesee Mental Health Center; as well 
as any treatment records since 1982.  Any such medical 
records not of record should be obtained.  The record does 
not show that the veteran has filed a claim for Social 
Security Administration (SSA) disability benefits.  However, 
that fact must be verified by the RO; and any medical records 
relied upon by that agency in a determination that the 
veteran was entitled to SSA disability benefits should be 
obtained.  On remand, the RO should instruct the appellant to 
submit medical evidence to support his assertions that his 
current psychiatric diagnosis is related to service. 

The VA's duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for a 
psychiatric disorder includes conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires that assistance to the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Under that statute, an examination or opinion 
is necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant),

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

After service, there are numerous clinical treatment reports, 
as well as the October 1982 VA examination report, showing 
that the veteran had treatment for severe psychiatric 
symptomatology over the course of the years from January 1976 
through October 1998.  These records contain various 
assessments and diagnoses as discussed in the decision above, 
including chronic and severe schizophrenia; and later, of 
bipolar disorder.  

Taking into consideration all of the information of record, 
including medical evidence and lay evidence including 
statements of the veteran, the Board finds that 
there is competent evidence of a current psychiatric 
disability, and indications that the veteran's disability may 
be associated with his active service.  However, given the 
absence of any opinion and paucity of other medical evidence 
to relate the current psychiatric disorder to service, the 
Board believes that it does not contain sufficient medical 
evidence to make a decision on the claim.  On this basis, the 
Board believes that, pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A), a remand is necessary to obtain a medical opinion 
regarding whether there is a nexus between any current 
psychiatric disorder and service.
 
Thus, the Board finds that a VA examination, which is 
subsequent to obtaining any further medical records, and 
which takes into account the records of prior medical 
treatment is warranted in order to fulfill the statutory duty 
to assist.  To that end, any additional treatment records not 
already of record should be obtained, and an appropriate VA 
examination should be scheduled to determine the nature and 
etiology of any claimed psychiatric disorder.

Accordingly, in order to ensure fulfillment of due process 
requirements and to fully and fairly adjudicate the veteran's 
claim, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran clarify whether he still desires 
a personal hearing.  In the event the 
veteran indicates that he still desires a 
hearing, one should be scheduled.

2.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
psychiatric disability, both before and 
after service.  The RO should instruct 
the veteran that he should submit medical 
evidence which tends to support his 
assertion that he currently suffers from 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  

The RO should seek pertinent treatment 
records as indicated by the veteran, 
including private treatment records prior 
to service for a psychiatric disorder, 
including pertaining to a "failed mental 
test" referred to by the veteran at his 
service entrance examination; and private 
or VA treatment records beginning after 
service, particularly since January 1976, 
including treatment records from Dr. 
Banzhaf, and the Rochester Psychiatric 
Center and Genesee Mental Health Center.    

3.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC) and the Department of the Navy 
(Navy), to seek additional service 
medical records pertinent to this claim 
and not of record.  In this regard, the 
RO should ask the veteran to identify 
specific locations where he received 
treatment during service.  The RO should 
comply with the directives of VA 
Adjudication Procedure Manual M21-1, Part 
VI, § 6.04(1) by sending a letter to the 
appropriate U. S. Navy records center.  
That letter should set forth in detail 
the veteran's contention that he received 
treatment aboard the USS COCHRANE (DDG-
21) and psychiatric treatment at Pearl 
Harbor sometime during his service from 
November 1968 to June 1969; and should 
request that the medical records, if any, 
of that treatment be provided.  Also, any 
other appropriate alternative searches 
necessary to obtain the veteran's SMR's 
should be conducted.  The RO must 
associate any additionally obtained 
records with the claims file; and fully 
and completely note the responses from 
these searches in the claims file.  

4.  After completion of the above, if no 
additional service medical records are 
obtained, the RO should send a letter to 
the veteran notifying him that VA is 
unable to obtain pertinent SMR's not 
already of record, that he may 
independently attempt to obtain the 
SMR's, and that he may submit alternative 
evidence.

 5.  The RO must ask the veteran whether 
there are any medical records associated 
with any Social Security Administration 
(SSA) disability benefits claim.  If so, 
the RO must seek to obtain from the 
Social Security Administration copies of 
all medical records relied upon by that 
agency in any determination regarding 
entitlement to SSA disability benefits.

6.  Then the veteran should be afforded 
an appropriate VA examination to examine 
his claimed psychiatric disorder.  The RO 
should arrange for the veteran to undergo 
a VA examination by a board certified 
psychiatrist and/or other pertinent 
specialists, if available and as 
indicated, for the purpose to determine 
the nature and extent of any psychiatric 
disorder found to be present.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
review the entire claims file in 
conjunction with the examination.  All 
indicated studies should be performed.  
The examiner should provide an opinion as 
to the etiology of any psychiatric 
disorder found; to include whether it is 
at least as likely as not that such 
disorder is related to service, either as 
incurred during service, or as 
aggravation of a preexisting disorder.  
If the examiner finds aggravation, the 
degree of the aggravation should be 
indicated, to the extent feasible.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

7.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder.  

8.  In addition to the development 
ordered above, the RO shall undertake any 
additional evidentiary development it 
deems appropriate in connection with 
readjudication.  Thereafter, the RO shall 
readjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder on a de novo basis.  

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






